Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a DIV of 13/971519 (ABN) dated 08/20/2013, which states priority to 61/691572, dated 08/21/2012.
Status of Claims
	Claims 1-5, 9, 12-13, 15, 19, 22-23, and 25-31 are pending and under examination.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 12-13, 15, 19, 22-23, and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

The claims are directed to a method of detecting in an immunoassay in a sample comprising, generating an antibody or binding fragment thereof in response to a conjugate of Formula I and immunogenic carrier.  
The claims as a whole cover a generic generated antibody; the genus that includes a wide range of unspecified antibody structures. Implicit in the claims is that antibody possesses certain functional characteristics; namely to recognize and detect a target analyte present in the sample. Therefore, the generated antibodies must have certain structural characteristics for detecting said analyte.  
The groups meeting the structural requirements of the claim give rise to a genus that is characterized by substantial variability. Such produced antibodies of unspecified crossreactivities or reactivity to only R groups, not olanzapine. Tuomola et al. (“Production and characterization of monoclonal antibodies against a very small hapten, 3-methylindole”, Journal of Immunological Methods, vol. 240, pp. 111-124, published 2000, IDS submitted 02/05/2018) teaches monoclonal antibodies were produced against a very small (131.2 Da) hapten, 3-methylindole (abstract). Nine derivatives of 3-methylindole were synthesized with spacers ending in a carboxyl group, and coupled to immunogenic carriers (abstract; Fig. 1, page 113). Almost all the antigens elicited an  Tuomola et al. teaches immunological properties of mouse polyclonal and monoclonal raised to the same haptenic structures are often fairly different (p. 118, right col. para. 2). Thus the structures representing Formula I would not conclude generating antibodies against a particular analyte. Especially, the teachings of Tuomola et al. indicate that immunogens with the shortest bridging groups failed completely to elicit hapten-specific antibodies (see above).
Further, with regard to the recitation of attaching the immunogenic carrier at the R1 or R2 position, Goodrow et al. (“Strategies for Immunoassay Hapten Design”, Immunoanalysis of Agrochemicals, Chapter 9, pp. 119-139, published 1995) teaches that an optimum immunizing hapten for a selected target analyte has to be a near-perfect mimic of that molecule; it should contain a handle terminated with a functional group capable covalently bonding to a carrier; and the hapten should be identical to the target analyte in structure, geometry, electronic (H-bonding capabilities) and hydrophobic properties (page 120, para. 1 under Design of Immunizing Haptens). Accordingly, any structural modification of the hapten impacts the recognition of antibodies to target hapten. 
However the instant specification discloses Formula II and III (i.e., same structure, page 5 para. [0011]-[0012], as filed) to generate antibodies against olanzapine (para. [00234] and Table 8 (Formula II); and Table 9 (Formula (III)). The Tables disclose the olanzapine immunogen of a defining chemical structure having a wide range of reactivity including low affinity to olanzapine Table 15 reports a single monoclonal antibody (4G9) for detecting olanzapine without cross reacting with other antipsychotic drugs. This is limited to a single working example in a method of producing an antibody that is able to detect an analyte. 
One of skilled in the art would not be able to envision if Formula I would even elicit immunogens to singularly detect a particular analyte when data from the specification concludes that a single structure producing monoclonal antibodies generated a wide scope of reactivity against olanzapine (i.e., these monoclonal antibodies are structural different, pp. 66-67 Tables 8-9, as filed). As a matter of fact, the clone 4G9 generated against a specific immunogenic conjugate cannot be considered a representative number of generated species in detecting any analyte.
In particular, there is no evidence of record that supports the claimed genus of Formula I would produce structures of antibodies for detecting a particular analyte in a sample. One cannot envision the structures of the generated antibodies from a generic chemical structure of Formula I. As stated, the instant specification has reported in the Tables that hybridomas produced antibodies consist a wide scope of reactivity (i.e., generated antibodies with different structures). More importantly, this is from a specific immunogenic conjugate. Therefore, there is the element of unpredictability of the structure-function relationships of antibodies detecting a target analyte. 
One of ordinary skill in the art would not be able to envision or predict the generated structures of the antibodies to bind to a single analyte without binding to other anti-psychotic drugs. In other words, what is the structural information of the corresponding antibody that binds to a target analyte? Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of antibody sequences do not satisfy the requirements for written description.
Amgen decision (Amgen v. Sonafi, 872 F.3d 1367: Fed. Cir. 2017) because adequate written description of claimed antibody to that newly characterized antigen should not be considered adequate description of claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. Recently, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf ). The recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
In particular, the specification only discloses one antibody in Table 15 that simply recognizes and distinguishes a particular target analyte from other antipsychotic drugs. The 
Consequently, the specification has failed to convey evidence of possession of the generated structure of the antibody, as it does not adequately describe the necessary structure of the antibody to distinguish binding to a particular. Therefore, one skilled in the art would not be able to envision the accuracy of detecting an analyte without a representative number of generated antibody structures. Accordingly, the claims do not meet the written description provision of 35 USC 112(pre-AIA ), first paragraph. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 12-13, 15, 19, 22-23, and 25-31 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method of specifically detecting an analyte. The claims are unclear to the structure function relationships, as described in the 112 a written description rejection. It is unclear to what structure information of the antibody is performing the claimed function of detecting the analyte. 


Response to Arguments
Applicant’s amendments and arguments filed 10/07/2020 have been fully considered.  Applicant’s amendments necessitated a new ground of rejection. The written description has been modified in view of Applicant’s amendments. 
Applicant argues on pg. 10 that the Specification of the present application describes in detail the compounds of Formula I as recited in claims 1 and 2, how to make such compounds, and conjugation of such compounds with an immunogenic carrier. The Specification further describes that the antibodies produced in the manners described above can be used in different immunoassays for detection of an analyte in a sample. Additionally, the Specification provides numerous examples for steps of conducting the claimed immunoassay and data generated for such immunoassays. Applicant further argues on pg. 11 that rather, in AbbVie, the claims at issue are directed to an antibody as defined by its binding properties. Similarly, in Amgen, the claims at issue are directed to an antibody as defined by its ability to bind to certain residues of an amino acid sequence. 
The arguments are not found persuasive for the following reasons. Tuomola et al. and Goodrow et al. both teach that a hapten conjugating to an immunogenic carrier is unpredictable in producing antibodies against a particular target analyte. The specification has only provided one structure to elicit monoclonal antibodies for detection. The specification further indicated that not all monoclonal antibodies produced from said structure binds exclusively to olanzapine (see above or Tables in the Specification). According to MPEP 2113, for example, product-by-process (i.e., generating the antibody) claims are not limited to the manipulations of the recited steps of generating the antibodies, only the structure implied by the steps (i.e., the generated antibody). In this case, the structure of the antibody is performing the detection of a particular target analyte, not the process of generating the antibody. However the process of generating antibodies is unpredictable (see Tuomola et al. and Goodrow et al.). Meanwhile, for example, the specification discloses that the generated antibodies react to both olanzapine and clozapine. Therefore, the specification has not described a representative number of species that has the necessary structure to differentiate olanzapine from clozapine (see specification as filed, [00148]). One skilled in the art would not be able to envision the structure information of the antibody based from a recitation of a generic antibody in detecting a specific target in an immunoassay. 
With respect to AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, the recent court decisions have indicated that without structural information of the antibody, the function properties alone do not satisfy written description. In this case, the claims are reciting detecting a particular target analyte or competing to detect a target analyte. Without the structural information of the antibody or the hybridoma information, one skilled in the art would not be able to conclude that the assay (competitive and noncompetitive) is detecting the intended target analyte (i.e., olanzapine). 
The recent court cases have indicated that the recitation of an antibody which has specific functional properties in the absence of the antibody sequences that give rise to the functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is reminded that the claims are NOT directed to producing Formula I but rather using the structure of the antibody to detect olanzapine in a sample. Although the specification provides different attachment groups on olanzapine to conjugate the immunogenic carrier, the data from the specification only shows one antibody (4G9, see Table 15). The disclosure has not provided enough evidence of the chemical structure of antibodies in the method of detecting olanzapine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635